              Case MDL No. 2804 Document 6657 Filed 01/02/20 Page 1 of 3



                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTIDISTRICT LITIGATION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                                                 MDL Docket No. 2804

Relates to:     4:19-cv-04834
                Dallas County Hospital District d/b/a Parkland Health & Hospital System., et al. v.
                Amneal Pharmaceuticals, et al.

                        PLAINTIFFS’ NOTICE OF OPPOSITION TO
                       CONDITIONAL TRANSFER ORDER (CTO-128)

        Pursuant to Rule 7.1(c) of the Rules of Civil Procedure of the United States Judicial Panel on

Multidistrict Litigation, Plaintiffs Dallas County Hospital District d/b/a Parkland Health & Hospital

System, a political subdivision of the State of Texas, (“Parkland”); Palo Pinto County Hospital District

a/k/a Palo Pinto General Hospital; Guadalupe Valley Hospital a/k/a Guadalupe Regional Medical

Center; VHS San Antonio Partners, LLC d/b/a Baptist Medical Center, Mission Trail Baptist

Hospital, North Central Baptist Hospital, Northeast Baptist Hospital, and St. Luke’s Baptist Hospital;

Nacogdoches Medical Center; Resolute Hospital Company, LLC d/b/a Resolute Health; The

Hospitals of Providence East Campus; The Hospitals of Providence Memorial Campus; The Hospitals

of Providence Sierra Campus; The Hospitals of Providence Transmountain Campus; VHS

Brownsville Hospital Company, LLC d/b/a Valley Baptist Medical Center – Brownsville; VHS

Harlingen Hospital Company, LLC d/b/a Valley Baptist Medical Center; ARMC, L.P. d/b/a Abilene

Regional Medical Center; College Station Hospital, LP; Granbury Hospital Corporation d/b/a Lake

Granbury Medical Center; Navarro Hospital, L.P. d/b/a Navarro Regional Hospital; Brownwood

Hospital, L.P. d/b/a Brownwood Regional Medical Center; Victoria of Texas, L.P. d/b/a DeTar

Hospital Navarro and DeTar Hospital North, Laredo Texas Hospital Company, L.P. d/b/a Laredo

Medical Center; San Angelo Hospital, L.P. d/b/a San Angelo Community Medical Center; Cedar Park

Health System, L.P. d/b/a Cedar Park Regional Medical Center; NHCI of Hillsboro, Inc. d/b/a Hill

Regional Hospital; Longview Medical Center, L.P. d/b/a Longview Regional Medical Center; and
            Case MDL No. 2804 Document 6657 Filed 01/02/20 Page 2 of 3



Piney Woods Healthcare System, L.P. d/b/a Woodland Heights Medical Center (collectively

“Plaintiffs”) submit this opposition to conditional transfer order (CTO-128) as it relates to their case

Dallas County Hospital District d/b/a Parkland Health & Hospital System., et al. v. Amneal Pharmaceuticals, et

al, Case No. 1:19-cv-04834, U.S. District Court for the Southern District of Texas, Houston Division,

or, as it was pending prior to removal, MDL Pretrial Cause No. 2019-85177 in the 152nd Judicial

District Court of Harris County, Texas.

Dated: January 2, 2020                                      Respectfully Submitted,

                                                  By:        /s/ Warren T. Burns
                                                            Warren T. Burns (TX SBN 24053119)
                                                            Attorney-in-charge
                                                            BURNS CHAREST LLP
                                                            900 Jackson Street, Suite 500
                                                            Dallas, TX 75202
                                                            T: (469) 904-4550
                                                            F: (469) 444-5002
                                                            wburns@burnscharest.com

                                                            Darren Nicholson (SBN 24032789)
                                                            Will Thompson (SBN 24094981)
                                                            BURNS CHAREST LLP
                                                            900 Jackson Street, Suite 500
                                                            Dallas, Texas 75202
                                                            Main: 469-904-4550
                                                            Fax: 469-444-5002
                                                            dnicholson@burnscharest.com
                                                            wthompson@burnscharest.com

                                                            Rick Yelton III (SBN 24113469)
                                                            Lydia A. Wright
                                                            BURNS CHAREST LLP
                                                            365 Canal Street, Suite 1170
                                                            New Orleans, LA 70130
                                                            Main: 504-799-2845
                                                            Fax: 504-881-1765
                                                            Ryelton@burnscharest.com
                                                            Lwright@burnscharest.com

                                                            Zona Jones (SBN 10887600)
                                                            HARRISON DAVIS STEAKLEY
                                                            MORRISON JONES, P.C.
                                                            850 Park Street
                                                            Beaumont, TX 77701
                                                            PH: (409) 753-0000
                                                            FAX: (409) 833-0075

                                                        2
Case MDL No. 2804 Document 6657 Filed 01/02/20 Page 3 of 3



                                Zona@TheTrialLawyers.com

                                Don Barrett
                                BARRETT LAW GROUP, P.A.
                                404 Court Square North
                                Lexington, MS 39095-0927
                                Office: 662-834-9168
                                donbarrettpa@gmail.com

                                Jonathan W. Cuneo
                                Monica Miller
                                Mark H. Dubester
                                David L. Black
                                Jennifer E. Kelly
                                Evelyn Li
                                CUNEO GILBERT & LADUCA, LLP
                                4725 Wisconsin Avenue, NW, Suite 200
                                Washington, DC 20016
                                Telephone: (202)789-3960
                                jonc@cuneolaw.com
                                monica@cuneolaw.com
                                mark@cuneolaw.com
                                dblack@cuneolaw.com
                                jkelly@cuneolaw.com
                                evelyn@cuneolaw.com

                                Steve Martino
                                Ruth Lichtenfeld
                                TAYLOR MARTINO, P.C.
                                455 St. Louis Street
                                Mobile, AL 36602
                                Telephone: (251) 433-3131
                                stevemartino@taylormartino.com
                                ruth@taylormartino.com

                                Attorneys for Plaintiffs




                            3
